UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6229



SAMUEL ALANDO WALKER,

                                           Petitioner - Appellant,

          versus


EARNEST R. SUTTON,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Fox, Senior
District Judge. (CA-01-277-5-FO)


Submitted:   May 16, 2002                   Decided:   May 23, 2002


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Samuel Alando Walker, Appellant Pro Se. Clarence Joe DelForge, III,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Samuel Alando Walker seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 2001).       We have reviewed the record and the

district   court’s   opinion   accepting   the   recommendation   of   the

magistrate judge and find no reversible error.          Accordingly, we

deny a certificate of appealability and dismiss the appeal on the

reasoning of the district court concluding that Walker’s claims

that the State withheld evidence of a psychiatric evaluation and

destroyed potentially exculpatory evidence were procedurally barred

and his remaining claims without merit.      See Walker v. Sutton, No.

CA-01-277-5-FO (E.D.N.C. Jan. 18, 2002).         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                              DISMISSED




                                   2